


110 HR 3523 IH: I LEAD Act of

U.S. House of Representatives
2007-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3523
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2007
			Mrs. Davis of
			 California (for herself and Ms.
			 Carson) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To develop a generation of school leaders who are
		  committed to, and effective in, increasing student achievement and to ensure
		  that all low-income, under-performing schools are led by effective school
		  leaders who are well-prepared to foster student success.
	
	
		1.Short titleThis Act may be cited as the
			 Improving the Leadership and
			 Effectiveness of Administrators for Districts Act of 2007
			 or the I LEAD Act of
			 2007.
		2.School leadership
			(a)FindingsCongress finds the following:
				(1)In the next 5 years, the number of openings
			 for school principals is expected to grow by 20 percent and the number of
			 principals retiring is likely to see a marked increase. The resulting principal
			 shortage is expected to pose the greatest challenge for urban and rural local
			 educational agencies with large concentrations of high-poverty and
			 under-performing schools, as those local educational agencies often attract the
			 fewest new principals.
				(2)Literature from the American Educational
			 Research Association concludes that school leadership has significant effects
			 on student learning. School leaders can have positive effects on student
			 achievement, primarily by galvanizing effort around ambitious goals and by
			 establishing conditions that support teachers and help students succeed.
				(3)School leaders, especially in
			 under-performing schools, are often unprepared to foster student success, as
			 the leaders themselves do not receive the proper support, resources, and
			 professional development needed to become effective leaders.
				(4)A 2003 Public Agenda report found that 72
			 percent of superintendents and 67 percent of principals agree that the typical
			 leadership training that administrators receive does not give administrators
			 what it takes to run today's school district.
				(5)State educational leaders currently lack
			 concrete benchmarks against which school leaders can be measured to determine
			 adequacy. State educational agencies and local educational agencies also lack
			 the funds necessary to recruit, train, and maintain successful school
			 leaders.
				(b)School leadershipSection 2151(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6651(b)) is amended to read as
			 follows:
				
					(b)School leadership
						(1)PurposesThe purposes of this subsection are—
							(A)to develop a generation of school leaders
				who are committed to, and effective in, increasing student achievement;
				and
							(B)to ensure that all under-performing schools
				are led by well-trained, well-supported, effective school leaders.
							(2)National principal recruitment
				program
							(A)In generalThe Secretary is authorized to establish
				and carry out a national principal recruitment program to assist high-need
				local educational agencies in recruiting and training principals (including
				assistant principals) through such activities as—
								(i)providing financial incentives to aspiring
				new principals;
								(ii)providing stipends to principals
				who—
									(I)have a demonstrated record of
				effectiveness; and
									(II)mentor new principals;
									(iii)carrying out professional development
				programs in instructional leadership and management; and
								(iv)providing incentives that are appropriate
				for teachers or individuals from other fields who want to become principals and
				that are effective in retaining new principals.
								(B)GrantsThe Secretary shall carry out this
				paragraph by making grants, on a competitive basis, to—
								(i)high-need local educational
				agencies;
								(ii)consortia of high-need local educational
				agencies; and
								(iii)partnerships of high-need local educational
				agencies and either or both—
									(I)non-profit organizations; and
									(II)institutions of
				higher education.
									(3)Evaluation and model school leadership
				initiative implementation grants
							(A)In generalThe Secretary shall establish a national
				competitive grant program to award School Leadership Partnership Grants to
				eligible entities to enable the eligible entities—
								(i)to carry out research-based evaluations
				described in subparagraph (D) examining the effectiveness of current State
				requirements for school leader certification or licensure and methods of
				recruiting, training, and retaining effective school leaders who improve
				student achievement at schools that receive funding under part A of title
				I;
								(ii)to develop recommendations described in
				subparagraph (E) to build upon the State school leader certification or
				licensure process; and
								(iii)to create model School Leadership
				Initiatives in accordance with subparagraph (F) by implementing such
				plans.
								(B)Amount of grantsThe amount of a grant under this paragraph
				shall be based on a formula developed by the Secretary that takes into
				consideration—
								(i)the size of the school-age population
				served by the eligible entity; and
								(ii)the availability of additional resources to
				support the implementation of the evaluation and the recommendations for
				improvements to the State certification or licensure process as well as
				improvements to the best practices for recruiting, training, and retaining
				school leaders.
								(C)ApplicationAn eligible entity desiring a grant under
				this paragraph shall submit an application to the Secretary at such time, in
				such manner, and containing such information as the Secretary may require. The
				application shall demonstrate that—
								(i)the results of the evaluation under
				subparagraph (D) will be used to recommend changes in the State certification
				or licensure process and best practices for recruiting, training, and retaining
				effective school leaders; and
								(ii)the eligible entity is well-positioned to
				implement a successful evaluation, as determined by—
									(I)a strong commitment to school leadership
				among the local school superintendents, teachers, parents, and the local
				community, such as private sector and higher education leaders; and
									(II)an ability to leverage additional funding
				to carry out the evaluation as well as the recommendations made as a result of
				the evaluation.
									(D)Evaluation
								(i)In generalAn eligible entity receiving a grant under
				this paragraph shall use grant funds to contract with an external agency that
				is experienced in conducting qualitative research to carry out a research-based
				evaluation of the school leader certification or licensure process in effect in
				the State, as well as current practices to recruit, train, and retain school
				leaders, as of the time of the evaluation, and the effect of such methods on
				student achievement.
								(ii)DevelopmentThe evaluation described in clause (i)
				shall be developed in collaboration with groups such as—
									(I)veteran school leaders with track records
				of demonstrated gains in student achievement;
									(II)institutions of higher education involved
				with school leadership development located within the State; and
									(III)organizations that represent school
				leaders.
									(iii)MeasurementThe evaluation described in clause (i)
				shall include a measurement of the following student achievement indicators for
				the State:
									(I)Student achievement on the State academic
				assessments described in section 1111(b)(3).
									(II)Secondary school graduation rates, if
				applicable.
									(III)The degree of family and community support
				for students’ education.
									(IV)The rate of students entering college after
				graduation.
									(V)Interviews and
				questionnaires of students and teachers.
									(VI)The number of
				students taking Advanced Placement courses.
									(VII)Literacy
				rates.
									(VIII)Retention rates for school leaders,
				particularly in schools that have not made adequate yearly progress (as defined
				in section 1111(b)(2)(C)) for 1 or more of the school years following the date
				of enactment of the No Child Left Behind Act of 2001 (Public Law
				107–110).
									(IX)A determination whether a school has a safe
				climate for academic achievement based on verifiable data reported in a
				consistent and uniform matter as prescribed by the state education agency,
				including the number of suspensions and expulsions, school-related crime data,
				and other indicators.
									(X)The administration
				of a positive school climate survey of students, parents, and school personnel
				that measures student self-discipline and attention to school work, tolerance
				for other students and teachers, students’ care and respect for one another,
				mutual cooperation between students, student attention to task and concern for
				achievement at school, and teacher morale.
									(XI)Student and teacher attendance
				rates.
									(XII)Any other factor that the Secretary
				determines is of significant importance and necessary to substitute for an
				existing criterion listed in this clause.
									The Secretary
				shall provide criteria on what the best practices are for implementation and
				monitoring of the policies relating to subclauses (V) and (X).(iv)Submission of evaluationAfter the completion of the evaluation
				under this subparagraph, an eligible entity receiving a grant under this
				paragraph shall submit a copy of the evaluation to the Secretary for approval
				under clause (v).
								(v)ApprovalThe Secretary shall review an evaluation
				submitted under clause (iv), and shall approve or reject the evaluation based
				on the extent the evaluation meets the criteria described in this
				subparagraph.
								(E)Building upon state requirements for school
				leader certification or licensure
								(i)In
				generalIn the case of an
				eligible entity receiving a grant under this paragraph whose evaluation under
				subparagraph (D) demonstrates that the school leadership recruitment and
				training as well as the licensure or certification process of the State does
				have potential for improvement, as measured by the student achievement and
				other indicators described in subparagraph (D)(iii), the eligible entity, in
				collaboration with the groups described in subparagraph (D)(ii), shall make
				recommendations to the State Department of Education based on the data from the
				evaluation developed under this paragraph for with the goal of improving the
				effectiveness of school leadership recruitment and training and improvements to
				the state licensure or certification process.
								(ii)ContentThe plan described under clause (i) may
				include the following for potential school leaders:
									(I)Innovative recruitment, selection, and
				training programs for individuals within the teaching profession and from other
				fields to enable individuals to become effective school leaders.
									(II)Incentives to encourage veteran and new
				school leaders to lead low-income, under-performing schools.
									(III)Pre-service professional development
				programs and on-going professional development programs by organizations with
				histories of driving student achievement that would provide professional
				development through a partnership with the local educational agency.
									(IV)Ongoing support, including being partnered
				after the individual is placed as a school leader with a mentor who is a school
				leader with a demonstrated record of effectiveness to help design and implement
				a plan to improve student achievement at the new school leader's school.
									(V)Additional, specialized training for new
				principals leading schools with high populations of students with disabilities
				or students with limited English proficiency.
									(VI)Any other requirements the eligible entity
				developing the plan determines necessary for increasing student
				achievement.
									(F)School leadership initiative
				implementation
								(i)Required activitiesAn eligible entity that receives a grant
				under this paragraph and that is required to develop a plan under subparagraph
				(E) shall use grant funds to create a model School Leadership Initiative by
				implementing the plan developed by the eligible entity in either or both of the
				following—
									(I)an urban high-need
				local educational agency participating in the consortium described in paragraph
				(6)(A); and
									(II)a rural high-need
				local educational agency participating in such consortium.
									(ii)ReportNot later than 60 days after the last day
				of the grant period, an eligible entity that is required to carry out the
				activity described in clause (i) shall prepare and submit to the Secretary an
				analysis of the effectiveness of the model School Leadership Initiative based
				on evidence of the program’s impact on the student achievement indicators
				described in subparagraph (D)(iii).
								(4)Study on effectiveness of school leadership
				initiatives
							(A)In generalThe grantee shall contract with an
				independent research and evaluation firm to determine the effectiveness of the
				School Leadership Initiative in the recruitment, training, and retraining of
				school leaders, as well as the effects of such initiatives on student
				achievement, as compared to the effectiveness of school leaders at similar
				schools served by local educational agencies not participating in the School
				Leadership Initiatives described in this subsection. The grantee shall describe
				the evaluation plan as part of its proposal to the Department, which will
				develop minimum standards for such evaluations. The evaluation shall begin when
				the School Leadership Initiative is created.
							(B)Criteria for evaluationThe criteria for the evaluation under
				subparagraph (A) shall be based on the student achievement indicators described
				in paragraph (3)(D)(iii).
							(5)Grants for replicating school leadership
				initiatives and amending school leader certification or licensure
				requirements
							(A)In generalThe Secretary shall award a grant to each
				eligible entity that received a grant under paragraph (3) and successfully
				created a model School Leadership Initiative, as determined by the study under
				paragraph (4), to enable the eligible entity to use the data and research
				gathered and analyzed by the independent research and evaluation firm under
				paragraph (4) to implement the improvements deemed successful from the School
				Leadership Initiative to the State school leader certification or licensure
				process, as well as expand the successful practices of recruiting, training,
				and retaining effective school leaders.
							(B)ApplicationAn eligible entity that received a grant
				under paragraph (3) and that desires to receive a grant under this paragraph
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
							(C)Amount of grantIn determining the amount of a grant under
				this paragraph, the Secretary shall increase the grant amount for each eligible
				entity that created a successful model School Leadership Initiative under
				paragraph (3)(G) that also demonstrated significant positive impact on student
				achievement.
							(D)ReportNot later than 60 days after the last day
				of the grant period, an eligible entity receiving a grant under this paragraph
				shall prepare and submit to the Secretary a report regarding the effectiveness
				of the program under this paragraph.
							(6)DefinitionsIn this subsection:
							(A)Eligible entityThe term eligible entity means
				a State educational agency working in partnership with a consortium of
				high-need local educational agencies, which consortium shall include not less
				than 1 rural high-need local educational agency and not less than 1 urban
				high-need local educational agency.
							(B)School leaderThe term school leader means a
				principal or assistant principal or an individual on a designated pathway to
				become prepared to be a principal.
							(C)Under-performing schoolThe term under-performing
				school means an elementary school or secondary school that has failed to
				make adequate yearly progress, as defined in section 1111(b)(2)(C), for 1 or
				more consecutive school years.
							(7)Authorization of
				appropriationsThere is
				authorized to be appropriated, to enable the Secretary to carry out this
				subsection and to award not less than a total of 10 grants under paragraphs (3)
				and (5) for each of 5 consecutive years, such sums as may be necessary for each
				of fiscal years 2008 through
				2012.
						.
			(c)Conforming amendmentSection 2103(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6603(b)) is amended by inserting
			 (except for section 2151(b)) after subpart
			 5.
			
